113 P.3d 922 (2005)
200 Or. App. 288
STATE of Oregon, Respondent,
v.
Ric Curtis NEESE, Appellant.
99C-52807; A110884.
Court of Appeals of Oregon.
Argued and Submitted April 29, 2005.
Decided June 15, 2005.
Rankin Johnson IV, Deputy Public Defender, argued the cause for appellant. With him on the corrected appellant's brief was David E. Groom, Public Defender. With him on the supplemental brief were Peter A. Ozanne, Executive Director, and Peter Gartlan, Chief Defender, Office of Public Defense Services. On the amended supplemental brief and reply brief was Ric C. Neese.
Robert Atkinson, Salem, argued the cause for respondent. On the briefs were Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Daniel J. Casey, Assistant Attorney General.
Before LINDER, Presiding Judge, and HASELTON[*] and ORTEGA, Judges.
PER CURIAM.
Convictions affirmed; sentences vacated; remanded for resentencing. State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004), rev. allowed, 338 Or. 488, 113 P.3d 434 (2005); ORS 138.222(5).
NOTES
[*]  Haselton, J., vice Richardson, S.J.